Exhibit 10.48

WCI COMMUNITIES, INC.

EMERGENCE INCENTIVE COMPENSATION PLAN

 

I. BACKGROUND

On August 4, 2008, WCI Communities, Inc. (“WCI”) and its affiliated debtors and
debtors in possession filed voluntary petitions for relief under Chapter 11 of
Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”).

On December 31, 2008, the Company filed a motion pursuant to 11 U.S.C. §§ 105(a)
and 363(b) for authority to adopt and implement a postpetition incentive plan
for certain key employees (the “Key Employee Incentive Plan”). The Key Employee
Incentive Plan consists of both Management Incentive Compensation Plan (“MICP”)
and Emergence Incentive Compensation (“EIC”). Employees eligible to participate
in the MICP portion of the Key Employee Incentive Plan include a total of 63 key
managers, 20 of which are also eligible to participate in the EIC (the “EIC
Participants”).

 

II. EIC INCENTIVE STRUCTURE

Pursuant to the EIC, the EIC Participants are eligible to receive cash awards
that vest on the date (the “EIC Vesting Date”) that is the earlier of (i) the
effective date of a confirmed Chapter 11 plan or (ii) the successful
consummation of a sale of substantially all (at least 90%) of the Company’s
assets to one or more acquirers.

EIC bonuses will be paid by the Company no later than 30 days following the EIC
Vesting Date; provided, however, that no EIC awards shall be paid in the event
of a Chapter 7 liquidation. As set forth in the chart below, the calculation of
awards under the EIC is based upon the month in which the EIC Vesting Date
occurs, with the highest EIC bonuses awarded if the EIC Vesting Date occurs
prior to August 2009 (the “maximum”) and the lowest EIC bonuses awarded if the
EIC Vesting Date occurs after December 2009 (the “minimum”).

 

EIC Vesting Date

   Aggregate Amount of
EIC Bonuses

Prior to August 2009

   $ 2,331,000

August 2009

   $ 2,098,000

September 2009

   $ 1,865,000

October 2009

   $ 1,632,000

November 2009

   $ 1,399,000

December 2009

   $ 1,166,000

After December 2009

   $ 466,000



--------------------------------------------------------------------------------

WCI’s Chief Executive Officer (the “CEO”) has authority to reallocate individual
EIC bonus amounts in the event of the termination of an EIC Participant as long
as the aggregate dollar amount and number of EIC Participants are not exceeded.

 

III. WAIVER OF LONG TERM INCENTIVES-CASH

In 2006 and 2007, the Compensation Committee of WCI’s Board of Directors (the
“Compensation Committee”) authorized the award of certain Long Term Incentive –
Cash awards (“LTI-Cash”) to certain WCI management level employees. As a
condition to receiving payment under the EIC, the EIC Participants are required
to waive any claims they may have for such LTI-Cash awards.

 

IV. APPROVALS

The EIC was approved by the Compensation Committee on November 6, 2008, and was
approved by the Bankruptcy Court pursuant to its order dated February 4, 2009.

 

 

 

 

David Fry – Interim CEO & President

 

 

 

Paul Appolonia – Senior Vice President

 

Human Resources